NUMBER 13-16-00172-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GLENN ROMERO, JUAN GONZALEZ,
RICARDO BENAVIDES AND ROMERO,
GONZALEZ & BENAVIDES, L. L. P.,                                             Appellants,

                                            v.

ZACHARIAS GONZALEZ,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas


                         ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       On April 4, 2016, appellants, Glenn Romero, Juan Gonzalez, Ricardo Benavides,

and Romero, Gonzalez & Benavides, L.L.P. filed a petition for permission to appeal from

the 93rd Judicial District Court’s denial of their motion to dismiss. In the certificate of
service, appellants certified that they had served Mark Cantu as attorney for appellee,

Zacharias Gonzalez. In their docketing statement, appellants indicated that Mark Cantu,

State Bar Number “23767445,”1 had been disbarred as of April 11, 2016. On June 22,

2016, Mark A. Cantu III, state bar number “03767445,” filed a notice of appeal challenging

the trial court’s judgment of disbarment signed on April 11, 2016. Cantu then filed a

motion to stay the disbarment with our Court. On July 14, 2016, this Court denied the

motion stating the following:

        “A district court judgment of disbarment . . . from the practice of law cannot
        be superseded or stayed.” TEX. R. DISCIPLINARY P. 3.14. We treat
        disciplinary rules with the same authority as statutes. See O’Quinn v. State
        Bar of Tex., 763 S.W.2d 397, 399 (Tex. 1988). In his motion, Cantu argues
        exactly for the type of relief that Rule 3.14 expressly and unambiguously
        prohibits. Therefore, the Court, having examined and fully considered the
        motion for emergency relief and response, is of the opinion that the motion
        should be denied.

        Given the foregoing, we ABATE this matter and REMAND it to the trial court in

order for the trial court to consider whether appellee wishes to retain other counsel. The

trial court is ordered to immediately cause notice to be given and conduct a hearing on

this matter.     The trial court shall make and file appropriate findings of fact and

conclusions of law and cause them to be included in a clerk’s record; cause the hearing

to be transcribed and included in a reporter’s record; and have these records forwarded

to the Clerk of this Court within thirty days from the date of this order. If the trial court

requires additional time to comply, the trial court should so notify the Clerk of this Court.




        1  We find no other Mark Cantu at the State Bar of Texas website, and it appears that appellants
incorrectly indicated that Mark Cantu’s state bar number begins with a “2” instead of “0.”

                                                   2
      IT IS SO ORDERED.

                                   PER CURIAM


Delivered and filed the
1st day of Novemberpe, 2016.




                               3